Per Curiam.
The complaint in this case alleges thatJZawc&, who was the defendant, intending to injure Grautham, the plaintiff, and to deprive him of the fellowship, society, aid. and assistance of Elizabeth Grautham, his, plaintiff’s, wife, did on, &c., at, &c., debauch and carnally know her, the said Elizabeth, she then and there being the wife of said plaintiff, &e. Defendant demurred to the complaint, hut the demurrer was overruled and he excepted. He then answered by a denial. Verdict for the plaintiff, upon which, the Court, having refused a new trial, rendered judgment.
The complaint is said to be defective because it fails to allege the marriage of the plaintiff with Elizabeth Grautham. There is nothing in this objection. The allegation that, at the time she was debauched, she was his wife, is sufficient. The record shows that the Court, upon the plaintiff’s motion, suppressed a deposition taken by the defendant. This ruling is assigned for error; but no exception appears to have been taken by the defendant to that ruling, nor is the deposition set out in the transcript; hence the alleged error is not available.
The judgment is affirmed, with 10 per cent, damages and costs.